Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner contends that the determination is not supported by substantial evidence as he was improperly charged with possession of weapons and the Hearing Officer failed to make his own assessment of the confidential informant’s credibility. We find, however, that the specificity and detail of the confidential information, given to the Hearing Officer during an in camera interview of the informant, allowed the Hearing Officer to make his own credibility assessment (see, Matter of *895Moore v Coughlin, 170 AD2d 723, 724; Matter of McClean v LeFevre, 142 AD2d 911, 912). Contrary to petitioner’s contention, therefore, the Hearing Officer did not rely on a third party’s assessment of the informant’s credibility (cf., Matter of Wynter v Jones, 135 AD2d 1032, 1033). During this same in camera testimony, the informant stated that he definitely saw petitioner in possession of knives, thus providing substantial evidence to support the possession charge (see, Matter of Diaz v Coughlin, 134 AD2d 668, 669). We have considered petitioner’s remaining contentions and find them either meritless or unpreserved for our review (see, Matter of Lebron v Coughlin, 169 AD2d 859, lv denied 78 NY2d 852; Matter of McClean v LeFevre, supra, at 912; Matter of Law v Racette, 120 AD2d 846, 848).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.